Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney/Agent Jason Huang on March 03, 2022.
The application has been amended as follows: 
In the Claim
	Claim 14, line 1, “catalysing” has been changed to --catalyzing--.
	Claim 16, line 1, “_” has been deleted.
	Claim 17, line 1, “suitable” has been changed to --useful--.

Response to Amendment
2.	The amendment filed on 01/3/2022 has been made of record and entered.  Claims 1 & 4 have been amended.
	Claims 1-19 are currently pending in this application and under consideration.

Status of Withdrawn Claim(s)
3.	Claims 13-19 were previously withdrawn from consideration.  They have now been rejoined with the elected product claims since they are now found allowable.

Response to Applicants’ Arguments
4.	The remarks filed on 01/13/2022 have been fully reviewed and considered, and the arguments are found persuasive in view of the amendment filed.  Thus, the rejection(s) and/or objection(s) made in the last office action ha(s/ve) been withdrawn.

Conclusion
5.	Claims 1-19 are pending.  Claims 1-19 are allowed.

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 03, 2022